EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Whitney Blair on 07/13/21.

The application has been amended as follows: 

Claim 21. Please insert the word “a” before skin in the 7th line of the claim. Please also change the phrase “the patient” to “a patient” in the 7th line of the claim. 

Claim 26. Please change “a thickness” to “the thickness” in the first line of the claim (as the antimicrobial coating necessarily has an inherent thickness, and this thickness is referred to in claim 21).


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s submission of terminal disclaimer over related case US Patent No. 10232088 and its acceptance/approval on 03/27/20 have rendered any double patenting issues with applicant’s new claims moot.
Applicants have previously pointed out the combination of the prior art does not teach changing the thickness of the antimicrobial coating in the manner applicant’s claim, specifically .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Claims 21-29 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077.  The examiner can normally be reached on 9:30-7:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN E HIRT/Primary Examiner, Art Unit 1616